Citation Nr: 9918278	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-46 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Whether the veteran's income is excessive for the payment of 
nonservice-connected VA pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from June 1972 to April 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the St. Petersburg, Florida, VA RO.

The case was previously before the Board in March and 
November 1998, at which time it was remanded for further 
development and adjudicative actions.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  As of December 1, 1993, the maximum annual pension rate 
(MAPR) for an unmarried veteran without dependents was 
$7,818.00.

3.  Effective June 1994, the veteran's reported annual 
countable income, from Social Security Administration (SSA) 
benefits less the amount deducted for Medicare, was 
$7,951.20.

4.  As of December 1, 1994, the MAPR for an unmarried veteran 
without dependents was $8,037.00.

5.  Effective December 1994, the veteran's reported annual 
countable income, from SSA benefits less the amount deducted 
for Medicare, was $8,168.20.

6.  As of December 1, 1995, the MAPR for an unmarried veteran 
without dependents was $8,246.00.

7.  Effective in December 1995, the veteran's reported annual 
countable income, from SSA benefits, was $8,796.00.

8.  As of December 1, 1996, the MAPR for an unmarried veteran 
without dependents was $8,486.

9.  Effective in December 1996, the veteran's reported 
countable income, from SSA benefits, was $9,048.00.

10.  As of December 1, 1997, the MAPR for an unmarried 
veteran without dependents was $8,665.

11.  Effective in December 1997, the veteran's reported 
countable income, from SSA benefits, was $9,240.00.

12.  As of December 1, 1998, the MAPR for an unmarried 
veteran without dependents was $8,778.00.

13.  Effective in December 1998, the veteran's reported 
countable income, from SSA benefits, was $9,360.00.

14.  Other than Medicare deductions in 1994, there are no 
reports of record showing unreimbursed medical expenses which 
could be used to reduce the veteran's income for purposes of 
establishing eligibility for improved death pension benefits.

15.  The appellant's countable annual income exceeds the MAPR 
for all periods during the pendency of the appeal.


CONCLUSION OF LAW

The veteran's countable income is in excess of the MAPR for 
receipt of improved pension benefits.  38 U.S.C.A. §§ 501, 
1521, 5107(a) (West 1991); 38 C.F.R. §§ 3.3, 3.23, 3.271, 
3.272 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In March 1994, the veteran reported $700 monthly SSA income 
and indicated he was divorced and without dependents.

In a rating decision dated in September 1996, the RO granted 
the veteran entitlement to nonservice-connected, improved 
pension benefits based on his disabilities, subject to 
approval by the Adjudication Officer.  Thereafter, the RO 
notified the veteran that income information for the periods 
June 1, 1994 to December 31, 1994; January 1, 1995 to 
December 31, 1995; and January 1, 1996 to the present was 
required to discern eligibility for benefits.  

Later in September 1996, the veteran reported that Medicare 
and another program paid for his medical expenses.  He 
indicated that such programs would cease upon receipt of VA 
pension benefits.  He also stated that he was billed 20 
percent of the cost of doctor and hospital visits but that he 
had paid nothing due to lack of funds.  In an income and net 
worth statement completed at that time, the veteran reported 
being divorced and without dependents.  He reported monthly 
income in the amount of $733, for a total annual income of 
$8,796 from SSA monies.  The veteran submitted copies of his 
unpaid doctors bills as deductible expenses of approximately 
$250.00.

In October 1996, the RO informed the veteran that he did not 
meet the income requirements to received pension monies.  The 
RO advised the veteran that his yearly income of $8,796.000 
exceeded the legal limit of $8,246.00 set for a veteran 
without dependents for that reporting period.  The RO also 
advised the veteran that his unpaid physician's bills were 
not acceptable as deductible expenses.

In March 1998 and November 1998, the Board remanded the case 
to the RO for clarification as to the veteran's income and 
deductible expenses.





In December 1998, the SSA advised the RO that the veteran was 
in receipt of gross monthly benefits as follows:  $695.10, 
effective June 1994; $714.10, effective December 1994; $733, 
effective December 1995; $754, effective December 1996; $770, 
effective December 1997; and $780, effective December 1998.  
The SSA noted Medicare deductions of $41.10, effective June 
1994; and $46.10, effective December 1994, with the state 
paying Medicare expenses effective December 1995.

In a report of contact dated in March 1999, the RO tallied 
the veteran's annual income of $7,951.20 from June to 
November 1994, in excess of the effective MAPR of $7,818; 
$8168.20 from December 1, 1994 to November 1995, in excess of 
the effective MAPR of $8,037; and $8,796 from December 1, 
1995, in excess of the effective MAPR of $8246.

The Board and the RO have on several occasions requested the 
veteran to provide additional clarification or information 
relevant to nonreimbursable/deductible expenses or income 
sources; he has not provided different or additional 
information concerning the existence of unreimbursed medical 
expenses that may be used to reduce his countable annual 
income.

Criteria

Improved (nonservice connected) pension is a benefit payable 
by the VA to veterans of a period of war because of 
disability.  Basic entitlement exists if, among other things, 
the veteran's income is not in excess of the applicable MAPR 
specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a); 
38 C.F.R. §§ 3.3(a)(3).  The MAPR is periodically increased 
from year to year.  38 C.F.R. § 3.23(a).  The MAPR is reduced 
by the amount of the countable annual income of the veteran.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.28(b).  




In computing countable income for improved pension purposes, 
payments of any kind from any source shall be counted as 
income during the twelve-month annualization period in which 
received unless specifically excluded.  See 38 C.F.R. § 
3.271(a) (1998).  
Excluded from countable income for the purpose of determining 
entitlement to improved pension are: welfare benefits; the 
value of maintenance furnished by a relative, friend, or a 
charitable organization; VA pension benefits; reimbursement 
for casualty loss; profit from the disposition of real or 
personal property; the amount received from joint accounts by 
reason of the death of the other joint owner; unreimbursed 
medical expenses which have been paid within the twelve month 
annualization period regardless of when incurred; expenses of 
last illness, burial and just debts; certain educational 
expenses; a child's income up to a certain limit; payments 
received under a Domestic Volunteer Service Act Program; 
distributions from the VA Special Therapeutic and 
Rehabilitation Activities Fund; a hardship exclusion of a 
child's available income up to a certain limit; a survivor 
benefit annuity; Agent Orange settlement payments; 
restitution to individuals of Japanese ancestry; the cash 
surrender value of life insurance; income received by 
American Indian beneficiaries from trust or restricted lands; 
a payment made under the Radiation Exposure Compensation Act; 
and Alaska Native Claims Settlement Act payments up to a 
certain limit.  See 38 C.F.R. § 3.272 (1998).  
Income from SSA benefits is not specifically excludable under 
38 C.F.R. § 3.272, and, therefore, is properly considered as 
income.  Medical expenses in excess of five percent of the 
MAPR, which have been paid, may be excluded from an 
individual's income for the same 12-month period to the 
extent they were unreimbursed.  38 C.F.R. § 3.272(g)(1)(iii) 
(emphasis added).  





The MAPR for a veteran without dependents was $7,818.00, 
effective in December 1993; $8,037.00, effective in 
December 1994; $8,246.00, effective in December 1995; $ 
8,486, effective in December 1996; $ 8,665, effective in 
December 1997; and, 8,778.00, effective in December 1998.  VA 
ADJUDICATION AND PROCEDURE MANUAL M21-1, Part I, Appendix B.


Analysis

Because payments of any kind from any source shall be counted 
as income unless specifically excluded, the gross amount of 
the veteran's SSA payments in this case are countable income 
for each of the reporting periods.  38 U.S.C.A. § 1503 
(West 1991).  See also 38 C.F.R. §§ 3.271, 3.272.  The Court 
has noted "annual income", as defined by statute and 
applicable regulation, includes payments of any kind from any 
source, unless explicitly exempted by statute or regulation.  
Martin v. Brown, 7 Vet. App. 196, 199 (1994).  The veteran 
does not dispute his SSA income or the amount thereof and 
there is no indication of other additional income.

The veteran, in his own statements, has reported no paid, 
unreimbursed medical expenses.  He has indicated that 
Medicare was billed for some of his medical expenses in 1994 
and that otherwise his bills are unpaid as he is without 
sufficient funds to pay them.  The unpaid expenses can not be 
deducted from the veteran's countable income as, to qualify 
as unreimbursed expenses medical expenses must be paid.  See 
38 C.F.R. § 3.272(g).  

With respect to the Medicare deductions from the veteran's 
SSA in 1994, the Board notes that the figures used herein 
assume deductibility of the entire amount of the Medicare 
amounts from SSA.  Despite such, the veteran's annual 
countable income was still in excess of the MAPR for the 1994 
reporting period, and, has continued to be in excess of 
applicable MAPR's throughout the entire pendency of this 
appeal.  



As of December 1, 1993, the MAPR for an unmarried veteran 
without dependents was $7,818.00, effective June 1994, the 
veteran's reported annual countable income was $7,951.20; as 
of December 1, 1994, the MAPR for an unmarried veteran 
without dependents was $8,037.00, effective December 1994, 
the veteran's reported annual countable income, from SSA 
benefits less the amount deducted for Medicare, was 
$8,168.20; as of December 1, 1995, the MAPR for an unmarried 
veteran without dependents was $8, 246.00, effective in 
December 1995, the veteran's reported annual countable 
income, from SSA benefits, was $8,796.00; as of December 1, 
1996, the MAPR for an unmarried veteran without dependents 
was $8,486, effective in December 1996, the veteran's 
reported countable income, from SSA benefits, was $9,048.00; 
as of December 1, 1997, the MAPR for an unmarried veteran 
without dependents was $8,665, effective in December 1997, 
the veteran's reported countable income, from SSA benefits, 
was $9,240.00; and, as of December 1, 1998, the MAPR for an 
unmarried veteran without dependents was $8,778.00, effective 
in December 1998, the veteran's reported countable income, 
from SSA benefits, was $9,360.00.

In sum, the veteran's reported, countable income throughout 
the appeal period is in excess of the legislated MAPR's, and 
he has reported no qualifying unreimbursed medical expenses 
to warrant deduction from his countable income.  The Board is 
not free to ignore the legislative monetary limits imposed on 
eligibility for pension benefits.  Thus, the veteran's appeal 
must be denied.  38 C.F.R. §§ 3.23, 3.271, 3.272.

The Board notes that the veteran has been provided 
opportunity to submit or identify additional evidence or 
documentation in support of his claim.  As noted by the 
National Service Officer in May 1999, such attempts to secure 
additional information have been unsuccessful.  The Board 
thus finds all relevant evidence necessary for an equitable 
disposition of the appeal has been obtained, and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107; see also Stegall v. West, 11 
Vet. App. 268 (1998).


ORDER

As the veteran's income is excessive for the payment of 
nonservice-connected VA pension benefits, the claim is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

